Exhibit 10.1

STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of April 1,
2011, is between CreXus Investment Corp., a Maryland corporation (the
“Company”), and Annaly Capital Management, Inc., a Maryland corporation (the
“Purchaser”).

RECITALS

          WHEREAS, the Purchaser has a substantive, pre-existing relationship
with the Company;

          WHEREAS, the Company has registered an unspecified number of its
securities, including shares of its common stock, par value $0.01 per share
(“Common Stock”), with the Securities and Exchange Commission pursuant to the
registration statement of the Company on Form S-3 (File No. 333-169943), as
amended (the “Registration Statement”), pursuant to which the Company intends to
conduct a public offering of shares of the Company’s Common Stock (the “Public
Offering”); and

          WHEREAS, the Company desires to issue and sell shares of its Common
Stock to the Purchaser on the terms and conditions set forth herein.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, and, other good and valuable
consideration, the parties hereto agree as follows:

ARTICLE 1

AUTHORIZATION, SALE AND ISSUANCE OF SHARES AND OPTIONS

                    Section 1.1 Authorization. Simultaneously with and
conditioned upon the consummation of the Public Offering, the Company shall
issue 5,000,000 shares of Common Stock of the Company (the “Shares”) at a
purchase price per share equal to the Public Offering price per share (the
“Share Price”).

                    Section 1.2 Sale and Issuance of the Shares. Subject to the
terms and conditions hereof, the Company shall sell and Purchaser shall purchase
the Shares at the Closing (as defined below).

--------------------------------------------------------------------------------



ARTICLE 2

CLOSING

                    Section 2.1 Closing. The closing (“Closing”) shall only
occur simultaneously with, and shall be conditioned upon, the closing of the
Public Offering. Upon the Closing of this transaction, the Purchaser will
deliver to the Company a wire transfer of immediately available funds to
accounts specified by the Company or certified check in the amount equal to the
Share Price multiplied by the number of Shares.

                    Section 2.2 Delivery. Subject to the terms of this
Agreement, within five (5) days of the Closing, the Company will deliver to the
Purchaser the certificates representing the Shares to be purchased by the
Purchaser from the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

                    Section 3.1 Representations and Warranties by the Company.
The Company hereby represents and warrants to the Purchaser as of the Closing
date as follows:

          (a) The Company has been duly formed and incorporated and is existing
as a corporation in good standing under the laws of the State of Maryland, is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which its ownership or lease of property or assets or
the conduct of its business requires such qualification, except where the
failure to so qualify would not have a material adverse effect on the business,
assets, properties, prospects, financial condition or results of operation of
the Company taken as a whole (a “Material Adverse Effect”), and has full
corporate power and authority necessary to own, hold, lease and/or operate its
assets and properties, to conduct the business in which it is engaged and to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby, and the Company is in compliance in all
material respects with the laws, orders, rules, regulations and directives
issued or administered by such jurisdictions.

          (b) The authorized capital stock of the Company is 1,100,000,000
shares of stock, consisting of 1,000,000,000 shares of Common Stock, of which
18,120,112 shares are issued and outstanding as of March 28, 2011, and
100,000,000 shares of preferred stock, par value $0.01 per share, of which none
are issued and outstanding. All of the issued and outstanding shares of capital
stock have been duly and validly authorized and issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right.

          (c) The Shares have been duly and validly authorized by the Company
for issuance and sale pursuant to this Agreement and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued and
fully paid and

2

--------------------------------------------------------------------------------




non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim.

          (d) The certificates for the Shares are in due and proper form and the
holders of the Shares will not be subject to personal liability by reason of
being such holders.

          (e) This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

          (f) The management agreement, dated as of August 31, 2009, as amended
on September 16, 2009, between the Company and Fixed Income Discount Advisory
Company (the “Manager”) (the “Management Agreement”), have been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

          (g) The Company has no “significant subsidiaries” (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act of
1933, as amended (the “Securities Act”)) other than CreXus S Holdings LLC,
CreXus F Asset Holdings LLC, and CreXus TALF Holdings LLC (each a “Subsidiary”
and, together, the “Subsidiaries”) and, except for the equity of the
Subsidiaries and CreXus S Holdings (Grand Cayman) LLC, an indirect subsidiary,
does not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity. Complete and
correct copies of the articles of incorporation and of the bylaws of the Company
and all amendments thereto have been delivered to the Purchaser and, except as
set forth in the forms of documents delivered to the Purchaser, no changes
therein will be made subsequent to the date hereof and prior to the time of
purchase.

          (h) The financial statements of the Company, together with the related
schedules and notes thereto, delivered to the Purchaser are accurate in all
material respects and fairly present the financial condition of the Company as
of the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified
are in conformity with generally accepted accounting principles consistently
applied throughout the periods involved (except as otherwise stated therein).
The selected financial and statistical data delivered to the Purchaser present
fairly the information shown therein and, to the extent based upon or derived
from the financial statements, have been compiled on a basis consistent with the
financial statements presented therein.

          (i) The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which it is engaged. The Company has no reason
to believe that it will not be

3

--------------------------------------------------------------------------------




able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

          (j) The Company is not in breach of, or in default under (nor has any
event occurred which with notice, lapse of time, or both would result in any
breach of, or constitute a default under), (i) its articles of incorporation or
bylaws or (ii) any obligation, agreement, covenant or condition contained in any
contract, license, repurchase agreement, indenture, mortgage, deed of trust,
bank loan or credit agreement, note, lease or other evidence of indebtedness, or
any lease, contract or other agreement or instrument to which the Company is a
party or by which it or any of its assets or properties may be bound or
affected, the effect of which breach or default under clause (ii) above could
have a Material Adverse Effect. The execution, delivery and performance of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated hereby will not conflict with, or result in any breach
of, constitute a default under or a Repayment Event (as defined below) under
(nor constitute any event which with notice, lapse of time, or both would result
in any breach of, constitute a default under or a Repayment Event under), (i)
any provision of the articles of incorporation or bylaws of the Company, (ii)
any provision of any contract, license, repurchase agreement, indenture,
mortgage, deed of trust, bank loan or credit agreement, note, lease or other
evidence of indebtedness, or any lease, contract or other agreement or
instrument to which the Company is a party or by which the Company or any of its
assets or properties may be bound or affected, the effect of which could have a
Material Adverse Effect, or (iii) under any federal, state, local or foreign
law, regulation or rule or any decree, judgment or order applicable to the
Company. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.

          (k) There are no actions, suits, claims, investigations, inquiries or
proceedings pending or, to the best of the Company’s knowledge, threatened to
which the Company or any of its officers or directors is a party or of which any
of its properties or other assets is subject at law or in equity, or before or
by any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency which could result in a judgment, decree or
order having a Material Adverse Effect.

          (l) No approval, authorization, consent or order of or filing with any
national, state or local governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Shares or the consummation by the Company of the transaction contemplated hereby
other than (i) any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Shares are being offered by the
Company; or (ii) such approvals as have been obtained in connection with the
approval of the listing of the Shares on the New York Stock Exchange.

4

--------------------------------------------------------------------------------



          (m) The Company has all necessary licenses, authorizations, consents
and approvals and has made all necessary filings required under any federal,
state, local or foreign law, regulation or rule, and has obtained all necessary
permits, authorizations, consents and approvals from other Persons (as defined
below), in order to conduct its business, except as such as could not have a
Material Adverse Effect. The Company is not required by any applicable law to
obtain accreditation or certification from any governmental agency or authority
in order to provide the products and services which it currently provides or
which it proposes to provide except as such as could not have a Material Adverse
Effect. The Company is not in violation of, or in default under, any such
license, permit, authorization, consent or approval or any federal, state, local
or foreign law, regulation or rule or any decree, order or judgment applicable
to the Company, the effect of which could have a Material Adverse Effect.

          (n) The Company has not incurred any liability for any finder’s fees
or similar payments in connection with the transactions herein contemplated.

          (o) The Company owns or possesses adequate license or other rights to
use all patents, trademarks, service marks, trade names, copyrights, software
and design licenses, trade secrets, manufacturing processes, other intangible
property rights and know-how (collectively, “Intangibles”) necessary to entitle
the Company to conduct its business, and the Company has not received notice of
infringement of or conflict with (and the Company knows of no such infringement
of or conflict with) asserted rights of others with respect to any Intangibles
which could have a Material Adverse Effect.

          (p) The Company has filed all federal, state and foreign income and
franchise tax returns required to be filed on or prior to the date hereof and
has paid taxes shown as due thereon (or that are otherwise due and payable),
other than taxes which are being contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles. The Company has no knowledge, after due inquiry, of any tax
deficiency which has been asserted or threatened against the Company. To the
knowledge of the Company, there are no tax returns of the Company that are
currently being audited by federal, state or local taxing authorities or
agencies which would have a Material Adverse Effect.

          (q) The Company is not in violation, and has not received notice of
any violation with respect to, any applicable environmental, safety or similar
law applicable to the business of the Company. The Company has received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct its business, and the Company is in compliance with all terms and
conditions of any such permit, license or approval, except any such violation of
law or regulation, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals which could not, singly or in the aggregate, have a
Material Adverse Effect.

5

--------------------------------------------------------------------------------




          (r) There are no existing or threatened labor disputes with the
employees of the Company which are likely to have individually or in the
aggregate a Material Adverse Effect.

          (s) Neither the Company nor any of its subsidiaries nor, to the
Company’s knowledge, any employee or agent of the Company or its subsidiaries
has made any payment of funds of the Company or its subsidiaries or received or
retained any funds in violation of any law, rule or regulation, except as
disclosed to the Purchaser.

          (t) Subsequent to the respective dates as of which information is
delivered to the Purchaser, there has not been (i) any material adverse change,
or any development which would reasonably be expected to cause a material
adverse change, in the business, properties or assets, or the results of
operations, condition (financial or otherwise), net worth, business, prospects
or operations of the Company taken as a whole, (ii) any transaction which is
material to the Company, except transactions in the ordinary course of business,
(iii) any obligation, direct or contingent, which is material to the Company
taken as a whole, incurred by the Company, except obligations incurred in the
ordinary course of business, (iv) other than the Public Offering, any change in
the capital stock or, except in the ordinary course of business, outstanding
indebtedness of the Company, or (v) any dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock. The
Company has no material contingent obligation which has not been disclosed to
the Purchaser.

          (u) The descriptions provided to the Purchaser of the legal or
governmental proceedings, contracts, leases and other legal documents therein
described present fairly the information shown, and there are no other legal or
governmental proceedings, contracts, leases, or other documents. All agreements
between the Company and third parties delivered to the Purchaser are legal,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles.

          (v) There are no Persons with registration or other similar rights to
have any equity or debt securities, including securities which are convertible
into or exchangeable for equity securities, of the Company registered by the
Company under the Securities Act.

          (w) No person, as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act (each, a “Person”), has the right,
contractual or otherwise, to cause the Company to issue to it any shares of
capital stock or other securities of the Company upon the issue and sale of the
Shares hereunder, nor does any Person have preemptive rights, co-sale rights,
rights of first refusal or other rights to purchase or subscribe for any of the
Shares or any securities or obligations convertible into or exchangeable for, or
any contracts or commitments to issue or sell any of, the Shares or any options,
rights or convertible securities or obligations, other than those that have been
expressly waived prior to the date hereof.

6

--------------------------------------------------------------------------------




          (x) The Company (i) does not have any issued or outstanding preferred
stock or (ii) has not defaulted on any installment on indebtedness for borrowed
money or on any rental on one or more long term leases, which defaults would
have a Material Adverse Effect on the financial position of the Company.

          (y) Each of the Company and its officers, directors and controlling
Persons has not, directly or indirectly, (i) taken any action designed to cause
or to result in, or that has constituted or which might reasonably be expected
to constitute, the stabilization or manipulation of the price of the Common
Stock to facilitate the sale of the Shares, or (ii) except with respect to the
Public Offering (A) sold, bid for, purchased, or paid anyone any compensation
for soliciting purchases of, the Shares or (B) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

          (z) Neither the Company nor any of its affiliates, except for RCap
Securities, Inc., (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or (ii) directly or indirectly through one or more
intermediaries, controls or has any other association with (within the meaning
of Article I of the Bylaws of the Financial Industry Regulatory Authority
(“FINRA”)) any member firm of the FINRA.

          (aa) Any certificate signed by any officer of the Company delivered to
the Purchaser pursuant to or in connection with this Agreement shall be deemed a
representation and warranty by the Company to the Purchaser as to the matters
covered thereby.

          (bb) As of the date of this Agreement, the Company has no plan or
intention to materially alter its capital investment policy or investment
allocation strategy, both as described to the Purchaser. The Company has good
and marketable title to all of the properties and assets owned by it, in each
case free and clear of any security interests, liens, encumbrances, equities,
claims and other defects (except for any security interest, lien, encumbrance or
claim that may otherwise exist under any applicable repurchase agreement),
except such as do not have a Material Adverse Effect and do not interfere with
the use made or proposed to be made of such property or asset by the Company,
and except as described to the Purchaser. The Company owns no real property. Any
real property and buildings held under lease by the Company are held under
valid, existing and enforceable leases, with such exceptions as are disclosed to
the Purchaser or are not material and do not interfere with the use made or
proposed to be made of such property and buildings by the Company.

          (cc) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain asset accountability, (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is

7

--------------------------------------------------------------------------------




compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

          (dd) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company is made known to the Company’s
Chief Executive Officer and its Chief Financial Officer, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; any significant material weaknesses in internal controls have
been identified for the Company’s Chief Executive Officer and its Chief
Financial Officer; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls.

          (ee) The Company has not, directly or indirectly, including through
any of its subsidiaries, extended credit, arranged to extend credit, or renewed
any extension of credit, in the form of a personal loan, to or for any director
or executive officer of the Company, or to or for any family member or affiliate
of any director or executive officer of the Company.

          (ff) The Company is in compliance with all presently applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Sarbanes-Oxley Act”) and is actively taking steps
to ensure that it will be in compliance with other applicable provisions of the
Sarbanes-Oxley Act upon the effectiveness of such provisions.

          (gg) Deloitte & Touche LLP, are and, during the periods covered by
their reports, were our independent public accountants.

          (hh) The Company has been, and upon the sale of the Shares will
continue to be, organized and operated in conformity with the requirements for
qualification and taxation as a “real estate investment trust” (a “REIT”) under
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended, and
the regulations and published interpretations thereunder (collectively, the
“Code”), for all taxable years commencing with its taxable year ending on
December 31, 2009. The proposed method of operation of the Company as described
to the Purchaser will enable the Company to continue to meet the requirements
for qualification and taxation as a REIT under the Code, and no actions have
been taken (or not taken which are required to be taken) which would cause such
qualification to be lost. The Company intends to continue to operate in a manner
which would permit it to qualify as a REIT under the Code. The Company has no
intention of changing its operations or engaging in activities which would cause
it to fail to qualify, or make economically undesirable its continued
qualification, as a REIT.

          (ii) The Company is not and, after giving effect to the offering and
sale of the Shares, will not be an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

8

--------------------------------------------------------------------------------




 

 

 

          (jj) The Company has a substantive, pre-existing relationship with the
Purchaser and was directly contacted by the Purchaser or its agents outside of
the Public Offering effort. The Company (i) did not identify or contact the
Purchaser through the marketing of the Public Offering and (ii) was not
independently contacted by the Purchaser as a result of the general solicitation
by means of the Registration Statement.

 

 

 

          (kk) No representation or warranty made by the Company in this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make any such representation or warranty, in light of
the circumstances in which it was made, not misleading.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND
RESTRICTIONS ON TRANSFER IMPOSED BY THE SECURITIES ACT

                    Section 4.1 Representations and Warranties by the Purchaser.
The Purchaser represents and warrants to the Company as of the day of Closing as
follows:

 

 

 

          (a) Investment Intent. The Purchaser is acquiring the Shares for
investment for the Purchaser’s own account, not as nominee or agent, and not
with a view to or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act and applicable law.
The Purchaser has the requisite corporate power and authority to enter into and
perform this Agreement.

 

 

 

          (b) Shares Not Registered. The Purchaser understands and acknowledges
that the offering of the Shares pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering and sale of
securities contemplated by this Agreement are exempt from registration under the
Securities Act pursuant to Section 4(2) thereof and exempt from registration
pursuant to applicable state securities or blue sky laws, and that the Company’s
reliance upon such exemptions is predicated upon such Purchaser’s
representations set forth in this Agreement. The Purchaser acknowledges and
understands that the Shares must be held indefinitely unless the Shares are
subsequently registered under the Securities Act and qualified under state law
or unless an exemption from such registration and such qualification is
available.

 

 

 

          (c) No Transfer. Subject to the provisions of Section 5.2, the
Purchaser covenants that in no event will the Purchaser dispose of any of the
Shares (other than in conjunction with an effective registration statement for
the Shares under the Securities Act) unless and until (i) the Purchaser shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the proposed
disposition, and (ii) if reasonably requested by the Company, the Purchaser
shall have furnished the Company with an opinion of counsel satisfactory in form
and substance to the Company to the effect that (x) such disposition will not
require registration under the Securities Act, and (y) appropriate action
necessary for compliance with the Securities Act and any other applicable state,
local, or foreign law

9

--------------------------------------------------------------------------------




 

 

 

has been taken, and (iii) the Company has consented, which consent shall not be
unreasonably delayed or withheld.

 

 

 

          (d) Authority. This Agreement has been duly authorized, executed and
delivered by the Purchaser and constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization or
other laws affecting enforcement of creditors’ rights or by general equitable
principles.

 

 

 

          (e) No Breach. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation of the transactions by the
Purchaser contemplated hereby will not conflict with, or result in any breach
of, constitute a default under (nor constitute any event which with notice,
lapse of time, or both would result in any breach of, or constitute a default
under), (i) any provision of the articles of incorporation or bylaws of the
Purchaser, (ii) any provision of any contract, license, repurchase agreement,
indenture, mortgage, deed of trust, bank loan or credit agreement, note, lease
or other evidence of indebtedness, or any lease, contract or other agreement or
instrument to which the Purchaser is a party or by which the Purchaser or any of
its assets or properties may be bound or affected, the effect of which could
have a Material Adverse Effect, or (iii) under any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Purchaser.

 

 

 

          (f) Knowledge and Experience. The Purchaser (i) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Purchaser’s prospective investment in the Shares; (ii)
has the ability to bear the economic risks of the Purchaser’s prospective
investment; and (iii) has not been offered the Shares by any form of
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium.

 

 

 

          (g) Investigation. The Purchaser has carefully reviewed the
representations concerning the Company contained in this Agreement, and has made
detailed inquiry concerning the Company, its business and its personnel; the
officers of the Company have made available to the Purchaser any and all written
information which it has requested and have answered to the Purchaser’s
satisfaction all inquiries made by the Purchaser; and the Purchaser has
sufficient business and financial knowledge and experience so as to be capable
of evaluating the merits and risks of its investment in the Company. The
Purchaser has received a copy of the Company’s articles of incorporation, as
amended, the Company’s bylaws, as amended, and this Agreement and has read and
understands the respective contents thereof. The Purchaser has had the
opportunity to ask questions of the Company and has received answers to such
questions from the Company. The Purchaser has carefully reviewed and evaluated
these documents and understands the risks and other considerations relating to
the investment.

 

 

 

          (h) Qualified Institutional Buyer. The Purchaser is a “qualified
institutional buyer” as defined in Rule 144A, promulgated under the Securities
Act.

10

--------------------------------------------------------------------------------




 

 

 

          (i) Accredited Investor. The Purchaser is an “accredited investor” as
defined in Rule 501(a)(8) of Regulation D, promulgated under the Securities Act.

 

 

 

          (j) Pre-existing Relationship. The Purchaser has a substantive,
pre-existing relationship with the Company and was directly contacted by the
Company or its agents outside of the Public Offering effort. The Purchaser (i)
was not identified or contacted through the marketing of the Public Offering and
(ii) did not independently contact the Company as a result of the general
solicitation by means of the Registration Statement.

 

 

 

          (k) Finder’s Fees. The Purchaser has not incurred any liability for
any finder’s fees or similar payments in connection with the transactions herein
contemplated.

                    Section 4.2 Legends. Each certificate representing the
Shares shall be endorsed with the following legends:

 

 

 

          (a) Federal Legend. The securities represented by this certificate
have not been registered under the Securities Act of 1933, as amended, and are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act. The securities may not be sold or offered for sale or otherwise distributed
except (i) in conjunction with an effective registration statement for the
shares under the Securities Act of 1933, as amended, or (ii) pursuant to an
opinion of counsel, satisfactory to the company, that such registration or
compliance is not required as to said sale, offer, or distribution.

 

 

 

          (b) REIT Legend. THE SHARES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER.
SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY PROVIDED IN THE
CORPORATION’S CHARTER, DURING THE PERIOD COMMENCING ON THE INITIAL DATE AND
PRIOR TO THE RESTRICTION TERMINATION DATE (I) NO PERSON MAY BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF ANY CLASS OR SERIES OF THE CAPITAL STOCK OF THE
CORPORATION IN EXCESS OF NINE AND EIGHT-TENTHS PERCENT (9.8%) IN VALUE OR IN
NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE, OF ANY CLASS OR SERIES OF
CAPITAL STOCK OF THE CORPORATION UNLESS SUCH PERSON IS AN EXCEPTED HOLDER (IN
WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE APPLICABLE); (II) NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN
THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION 856(H) OF THE CODE; AND (III)
NO PERSON MAY TRANSFER SHARES OF CAPITAL STOCK THAT WOULD RESULT IN THE CAPITAL
STOCK OF THE CORPORATION BEING BENEFICIALLY OWNED BY LESS THAN ONE HUNDRED (100)
PERSONS (DETERMINED WITHOUT REFERENCE TO ANY RULES OF ATTRIBUTION). ANY PERSON
WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL CAUSE A PERSON
TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OR IN

11

--------------------------------------------------------------------------------




 

 

 

VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE CORPORATION IN
WRITING, OR IN THE CASE OF SUCH A PROPOSED OR ATTEMPTED TRANSACTION, GIVE AT
LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE. IF ANY OF THE RESTRICTIONS ON
TRANSFER OR OWNERSHIP IN (I), (II) AND (III) ABOVE ARE VIOLATED, THE SHARES OF
CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO A TRUSTEE
OF A CHARITABLE TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES.
IF, NOTWITHSTANDING THE FOREGOING SENTENCE, A TRANSFER TO THE CHARITABLE TRUST
IS NOT EFFECTIVE FOR ANY REASON TO PREVENT A VIOLATION OF THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP IN (I), (II) AND (III) ABOVE, THEN THE ATTEMPTED TRANSFER
OF THAT NUMBER OF SHARES OF CAPITAL STOCK THAT OTHERWISE WOULD CAUSE ANY PERSON
TO VIOLATE SUCH RESTRICTIONS SHALL BE VOID AB INITIO. IF ANY OF THE RESTRICTIONS
ON TRANSFER AND OWNERSHIP IN (IV) AND (V) ABOVE ARE VIOLATED, THEN THE ATTEMPTED
TRANSFER OF THAT NUMBER OF SHARES OF CAPITAL STOCK THAT OTHERWISE WOULD CAUSE
ANY PERSON TO VIOLATE SUCH RESTRICTIONS SHALL BE VOID AB INITIO. IF,
NOTWITHSTANDING THE FOREGOING SENTENCE, A PURPORTED TRANSFER IS NOT TREATED AS
BEING VOID AB INITIO FOR ANY REASON, THEN THE SHARES TRANSFERRED IN SUCH
VIOLATION SHALL AUTOMATICALLY BE TRANSFERRED TO A CHARITABLE TRUST FOR THE
BENEFIT OF A CHARITABLE BENEFICIARY, AND THE PURPORTED OWNER OR TRANSFEREE WILL
ACQUIRE NO RIGHTS IN SUCH SHARES. IN ADDITION, THE CORPORATION MAY REDEEM SHARES
UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE
DISCRETION IF THE BOARD OF DIRECTORS DETERMINES THAT OWNERSHIP OR A TRANSFER OR
OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE. ALL CAPITALIZED TERMS
IN THIS LEGEND HAVE THE MEANINGS DEFINED IN THE CHARTER OF THE CORPORATION, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE
RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF
CAPITAL STOCK OF THE CORPORATION ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR
SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL
OFFICE.

 

 

 

          (c) Other Legends. With respect to any other legends required by
applicable law, the Company need not register a transfer of legended Shares, and
may also instruct its transfer agent not to register the transfer of the Shares,
unless the conditions specified in such legend is satisfied.

                    Section 4.3 Rule 144. The Purchaser is aware of the adoption
of Rule 144 by the SEC promulgated under the Securities Act, which permits
limited public resale of securities acquired in a nonpublic offering, subject to
the satisfaction of certain conditions. The Purchaser understands that under
Rule 144, the conditions include, among other things: the availability of

12

--------------------------------------------------------------------------------



certain, current public information about the issuer and the resale occurring
not less than one year after the party has purchased and paid for the securities
to be sold.

ARTICLE 5

AFFIRMATIVE COVENANTS OF THE PARTIES

                    Section 5.1 Reports. The Company hereby covenants and agrees
as follows: The Company will furnish to the holders of the Shares copies of all
annual or quarterly financial statements the Company regularly provides to the
banks or other lenders extending credit to the Company as requested by the
holders of the Shares as would be required for a the holder of the Shares to
make any resales of Shares under Rule 144(b) of the Securities Act. In addition,
the Company will furnish to the holders of the Shares such other information as
may reasonably be required by any holder of the Shares to furnish information
required by any governmental authority.

                    Section 5.2 Transfer. The Purchaser hereby covenants and
agrees as follows: The Purchaser will not until the date which is one year after
the date of this Agreement, without the prior written consent of the Company,
offer, sell, contract to sell, pledge, grant any option to purchase or otherwise
dispose of, directly or indirectly, any shares of capital stock, or any
securities convertible into, or exercisable, exchangeable or redeemable for,
shares of capital stock of the Company.

ARTICLE 6

CONDITIONS TO CLOSING

                    Section 6.1 Conditions to the Purchaser’s Obligations. The
obligations of the Purchaser to purchase the Shares at the Closing are subject
to the fulfillment to its satisfaction, on or prior to the Closing, of the
following conditions, any of which may be waived:

 

 

 

          (a) Representations and Warranties Correct. The representations and
warranties made by the Company in Article 3 hereof shall be true and correct
when made and at the Closing. The Company’s business and assets shall not have
been adversely affected in any material way prior to the Closing. The Company
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing.

 

 

 

          (b) Public Offering. The Company shall complete the Public Offering
(it being agreed that this condition must be met and cannot be waived by either
party hereto).

                    Section 6.2 Conditions to Obligations of the Company. The
Company’s obligation to sell the Shares at the Closing is subject to the
condition that the representations and warranties made by the Purchaser in
Article 4 hereof shall be true and correct when made, and on the Closing.

13

--------------------------------------------------------------------------------



ARTICLE 7

REGISTRATION RIGHTS

The Purchaser is not entitled to any registration rights under this Agreement or
associated with the purchase of the Shares. The purchase shall be subject to
such private restrictions on the transfer of the Shares as are designated from
time to time by the Company or its investment bankers or underwriters.

ARTICLE 8

MISCELLANEOUS

                    Section 8.1 Governing Law. This Agreement shall be governed
in all respects by the laws of the State of New York without regard to conflicts
of law principles contrary (with references to Section 5-1401 of the New York
General Obligation Law which by its terms applies to the this Agreement).

                    Section 8.2 Survival. The representations, warranties,
covenants and agreements made herein shall survive the Closing of the
transactions contemplated hereby, notwithstanding any investigation made by the
Purchaser. All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder as of the date of such
certificate or instrument.

                    Section 8.3 Successors and Assigns. Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.

                    Section 8.4 Entire Agreement. This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and thereof
and they supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto.

                    Section 8.5 Notices, etc. All notices and other
communications required or permitted hereunder shall be in writing and shall be
delivered personally, mailed by first class mail, postage prepaid, or delivered
by courier or overnight delivery, addressed (a) if to the Purchaser, at such
Purchaser’s address as Purchaser shall have furnished to the Company in writing,
or (b) if to the Company, at such other address as the Company shall have
furnished to the Purchaser in writing. Notices that are mailed shall be deemed
received five (5) days after deposit in the United States mail. Notices sent by
courier or overnight delivery shall be deemed received two (2) days after they
have been so sent.

                    Section 8.6 Severability. In case any provision of this
Agreement shall be found by a court of law to be invalid, illegal, or
unenforceable, the validity, legality, and

14

--------------------------------------------------------------------------------



enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

                    Section 8.7 Expenses. The Company and the Purchaser shall
each bear their own expenses and legal fees in connection with the consummation
of this transaction.

                    Section 8.8 Titles and Subtitles. The titles of the sections
and subsections of this Agreement are for convenience of reference and are not
to be considered in construing this Agreement.

                    Section 8.9 Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

                    Section 8.10 Delays or Omissions. No delay or omission to
exercise any right, power, or remedy accruing to the Company or to any holder of
any securities issued or to be issued hereunder shall impair any such right,
power, or remedy of the Company or such holder, nor shall it be construed to be
a waiver of any breach or default under this Agreement, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any failure to exercise any right, power, or remedy or any waiver of any
single breach or a waiver of any other right, power, or remedy or breach or
default theretofore or thereafter occurring. All remedies, either under this
Agreement, or by law or otherwise afforded to the Company or any holder, shall
be cumulative and not alternative.

[Signature Page Follows]

15

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

 

 

 

 

 

 

 

CREXUS INVESTMENT CORP.

 

ANNALY CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin T. Riordan

 

 

By:

/s/ Wellington Denahan-Norris

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Name: Kevin T. Riordan

 

 

Name: Wellington Denahan-Norris

 

Title: President and Chief Executive Officer

 

 

Title: Chief Investment Officer

 


--------------------------------------------------------------------------------